Citation Nr: 0216491	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  02-05 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for residuals of 
pneumonia. 

(In a separate decision, the Board of Veterans' Appeals 
(Board) will address the issue of entitlement to service 
connection for residuals of pneumonia.)


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1969 to June 1969.  
His claim comes before the Board on appeal from an October 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Lincoln, Nebraska. 

Pursuant to authority granted by 67 Fed. Reg. 3,099-3,104 
(Jan. 23 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issue 
of entitlement to service connection for residuals of 
pneumonia.  When the Board completes this development, it 
will notify the veteran as required by Rule of Practice 903.  
67 Fed. Reg. 3,099, 3,105 (Jan. 23 2002) (to be codified at 
38 C.F.R. § 20.903).  The Board will then wait for, and 
review, a response to the notice and, thereafter, prepare a 
separate decision addressing this issue. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the equitable 
disposition of that claim. 

2.  The veteran does not currently have a back disorder.  


CONCLUSION OF LAW

A back disorder was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 38 C.F.R. §§ 
3.102, 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.102). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for a back disorder.  In a rating 
decision dated October 2001, the RO denied the veteran 
entitlement to this benefit, and thereafter, the veteran 
appealed the RO's decision. 

While the appeal was pending, the President signed into law 
legislation that eliminates the need for a claimant to submit 
a well-grounded claim and enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
VA has indicated that, with the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a letter dated May 
2001, the RO informed the veteran of the change in the law 
and indicated that it planned to develop and reconsider his 
claim pursuant to that law.  Thereafter, as explained in 
greater detail below, the RO indeed undertook all development 
necessary to comply with the notification and assistance 
requirements of the VCAA.  Specifically, VA notified the 
veteran of the evidence needed to substantiate his claim, 
explained to him who was responsible for submitting such 
evidence, and obtained and fully developed all other evidence 
necessary for the equitable disposition of that claim.  As 
well, the RO reconsidered the veteran's claim pursuant to the 
VCAA.  Prior to the enactment of the VCAA, in a rating 
decision dated January 2000, the RO found that the veteran 
had not submitted a well-grounded claim of entitlement to 
service connection for a back disorder.  However, following 
the change in the law, in a rating decision dated October 
2001, the RO denied the veteran's claim on its merits.  By so 
doing, the RO acted consistently with the VCAA, which 
eliminates the need for a claimant to submit a well-grounded 
claim and requires an adjudicator to proceed directly to an 
adjudication of the merits of a service connection claim 
(provided the adjudicator finds that the VA has fulfilled its 
duties to assist and notify).  In light of the foregoing, the 
Board's decision to proceed in adjudicating the veteran's 
claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

As required by the VCAA, the RO notified the veteran of the 
information needed to substantiate his claim and explained to 
him who was responsible for obtaining such information.  See 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002).  For instance, 
in a May 2001 letter, the RO informed the veteran that he 
needed to submit medical evidence establishing that he had a 
current disability that was related to an injury, disease or 
event in service.  The RO indicated that, if the veteran 
identified the names and addresses of the providers who had 
treated the claimed condition and signed a form authorizing 
release of his treatment records, VA could obtain these 
records.  The RO also indicated that, if the veteran wished, 
he could secure these records and send them to VA.  See 
Quartuccio v. Principi, 10 Vet. App. 183 (2002) (holding that 
both the statute and regulation clearly require the Secretary 
to notify the claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).  

Finally, in a rating decision dated October 2001, a letter 
notifying the veteran of that decision, and a statement of 
the case issued in March 2002, the RO informed the veteran of 
the reasons for which his claim had been denied and of the 
evidence still needed to substantiate his claim, notified the 
veteran of all regulations pertinent to his claim, including 
those involving VA's duties to notify and assist, and 
provided him an opportunity to submit additional evidence and 
to present additional argument, including in the form of 
hearing testimony, in support of his claim.  

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C. § 5103A 
(West Supp. 2002).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claim, including VA 
outpatient treatment records and hospitalization reports.  
Since then, the veteran has indicated that he has no 
additional evidence to submit in support of his claim.  

Given that VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the equitable 
disposition of that claim, the Board must now decide the 
merits of the veteran's claim.

The veteran seeks service connection for a back disorder.  
Previously, in rating decisions dated February 1970 and 
January 2000, the RO denied the veteran entitlement to 
service connection for spinal lumbarization of S-1 and a 
slipped disc, including on the basis that new and material 
evidence had not been submitted to reopen the claim.  
However, the veteran did not appeal these decisions; 
therefore, in considering the back claim on appeal, the Board 
will not be addressing any back disorder characterized as 
spinal lumbarization of S-1 or a slipped disc. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303(a) 
(2001).  Service connection may be presumed if it is shown 
that the veteran served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, and arthritis became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).

The veteran contends that he developed a back disorder while 
serving in the U.S. Army from May 1969 to June 1969, and 
since discharge has continued to receive ongoing treatment 
for a back disorder.  Medical evidence of record does not 
support this assertion.  This evidence confirms that the 
veteran received treatment for a back disorder in service, 
but indicates that, since discharge, no examiner has 
diagnosed such a disorder.

The veteran's service medical records specifically reflect 
that, during an enlistment examination in early May 1969, the 
veteran reported a history of back trouble.  An examiner 
noted that the veteran had back pain in the remote past, of 
which there were no sequelae.  During the remaining 
approximate one and a half months of the veteran's period of 
active duty, the veteran expressed back complaints and 
examiners diagnosed lumbosacral strain and a congenital 
deformity of the spine characterized as lumbarization at S1.  
Based on the latter diagnosis, an examiner recommended 
separation.  On separation examination in late May 1969, the 
veteran reported recurrent back pain and an examiner 
diagnosed a congenital deformity of the spine, lumbarization 
S-1.   

Following discharge, beginning in 1976, the veteran received 
VA inpatient and outpatient treatment for multiple 
complaints, including some secondary to an automobile 
accident.  He only twice expressed back complaints, in 
February 1996 and May 1999, when he indicated, in conjunction 
with other complaints, that he had back cramps and spasm-like 
pain in his back.  During all hospitalizations and outpatient 
visits, however, no examiner diagnosed a back disorder.  

Based on the evidence noted above, the Board finds that the 
veteran does not currently have a back disorder.  To merit an 
award of service connection under 38 U.S.C.A. § 1110, the 
veteran must submit competent evidence establishing the 
existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, the veteran has submitted no evidence, other than his 
own assertions, establishing that he has back disorder.  
Unfortunately, these assertions, alone, may not be considered 
a competent diagnosis of a current disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  

In light of the foregoing, the Board concludes that a back 
disorder was not incurred in or aggravated by service.  The 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a back disorder.  
Inasmuch as the evidence is not in relative equipoise, the 
veteran may not be afforded the benefit of the doubt in 
resolution of his claim and his claim must be denied. 



ORDER

Service connection for a back disorder is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

